Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendments
Examiner acknowledges receipt of preliminary amendments to application 16/415,483 received February 7, 2020 and April 29, 2020. Claims 8-11 and 16-19 are canceled, claims 1-7, 12-15 and 20-22 are amended, and claims 23-28 are newly added.
Information Disclosure Statement
The information disclosure statement filed February 12, 2020, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Non-Patent Literature Document, Cite No. 2 is not provided in the English language, therefore, it has not been considered as to the merits.
The information disclosure statement filed May 17, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document, each non-patent literature publication or that portion which caused it to be listed, and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Foreign Patent Documents, Cite No. 1-18 are not provided and Non-Patent Literature Documents, Cite No. 1-16 are not provided, therefore, they have not been considered as to the merits. 
Drawings
The drawings are objected to because Fig. 2, Steps S205 through S211 are incorrectly labeled as S305 through S311, See paragraphs 57-82.  Also, Step S205 “B_value (400 mA)” should be “B_value (450 mA)” to be consistent with the specification, See paragraphs 57-63.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting – Duplicate Claims
Applicant is advised that should claim 21 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985), In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982), In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970), In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,333,326. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements are mentioned explicitly or implicitly.
[AltContent: textbox (Claim 1: A fast charging method implemented by a first electronic device, the fast charging method comprising:
performing a communication handshake with a second electronic device; 
measuring a second charging voltage value and a second charging current value under a preset charging current threshold when the communication handshake is successful; 
calculating a first charging current value using the second charging voltage value and the second charging current value; and 
charging the first electronic device with a first charging current corresponding to the first charging current value.)][AltContent: textbox (Claim 1: A fast charging method for an electronic device, the method comprising: 
performing a successful communication handshake with a Universal Serial Bus (USB) host device using a USB interface of the electronic device; 
measuring, for a plurality of preset charging current thresholds, a charging data set of the electronic device under the plurality of preset charging current thresholds, the plurality of preset charging current thresholds comprising a first charging current threshold and a second charging current threshold, and the charging data set comprising: a corresponding first charging voltage value and a corresponding first charging current value of the electronic device under the first charging current threshold; …
calculating a maximum charging current value corresponding to the electronic device according to the corresponding first charging voltage value, the corresponding first charging current value, 
setting the maximum charging current value as a third charging current threshold of the electronic device; and controlling charging of the electronic device according to the third charging current threshold.)]Claim 1 of 16/415,483	Claim 1 of 10,333,326

It is the examiner’s opinion the wording “performing a communication handshake with a second electronic device” from application 16/415,483 is not patentably distinct from the wording “performing a successful communication handshake with a Universal Serial Bus (USB) host device” from U.S. Patent 10,333,326. Where a USB host device is understood to be an electronic device. 
The wording “measuring a second charging voltage value and a second charging current value under a preset charging current threshold when the communication handshake is successful” from application 16/415,483 is not patentably distinct from the wording “measuring, for a plurality of preset charging current thresholds, a charging data set of the electronic device under the plurality of preset charging current thresholds, the plurality of preset charging current thresholds comprising a first charging current threshold and a second charging current threshold, and the charging data set comprising a corresponding first charging voltage value and a corresponding first charging current value of the electronic device under the first charging current threshold” from U.S. Patent 10,333,326. Where the “second” charging voltage and charging current of 16/415,483 is the same as the “first” charging voltage and charging current of 10,333,326.
The wording “calculating a first charging current value using the second charging voltage value and the second charging current value” from application 16/415,483 is not patentably distinct from the wording “calculating a maximum charging current value corresponding to the electronic device according to the corresponding first charging voltage value, the corresponding first charging current value” from U.S. Patent 10,333,326. Where the “second” charging voltage and charging current of 16/415,483 is the same as the “first” charging voltage and charging current of 10,333,326, and the “first” charging current value of 16/415,483 is the same as the “maximum” charging current value of 10,333,326. 
The wording “charging the first electronic device with a first charging current corresponding to the first charging current value” from application 16/415,483 is not patentably distinct from the wording “setting the maximum charging current value as a third charging current threshold of the electronic device, and controlling charging of the electronic device according to the third charging current threshold” from U.S. Patent 10,333,326. Since in 10,333,326 the “maximum” charging current is also called “third” charging current, which is the same as the “first” charging current of 16/415,483. 
In general, although claims of application 16/415,483 which are dependent on independent claim 1 and may not be identical to reference claims of U.S. Patent 10,333,326, they are not patentably distinct from the referenced claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ikeda U.S. PGPub 2012/1326656 A1 (hereinafter Ikeda).
Regarding Claim 1, Ikeda teaches a fast charging method (Ikeda, [0012], [0030] and [0124]. Where fast charging is defined as charging as close as possible to the maximum USB current of 500mA.) implemented by a first electronic device (Ikeda, Fig. 1, Element 11; Para. [0027]) and , the fast charging method comprising performing a communication handshake with a second electronic device (Ikeda, Para. [0040]), measuring a second charging voltage value and a second charging current value under a preset charging current threshold when the communication handshake is successful (Ikeda, Fig. 5, Steps S60 through S110; Paras. [0062] – [0063]), calculating a first charging current value using the second charging voltage value and the second charging current value (Ikeda, Fig. 5, Step S120; Para. [0072]. Where Ib is the maximum value of the charging current, or the same as the claimed “first charging current value”.), and charging the first electronic device with a first charging current corresponding to the first charging current value (Ikeda, Fig. 5, Step S130; Para. [0073]).  
Regarding Claim 2, The teaching of the Ikeda reference discloses the claimed invention as stated above in claim 1.  Furthermore, Ikeda teaches wherein the first charging current value is greater than the preset charging current threshold (Ikeda, Fig. 5; Paras. [0070] – [0073]. Where the “preset charging current threshold” is the same as Ikeda’s “test charging”, and the “first charging current value” is the same as Ikeda’s “maximum value of charging current”.). 
Regarding Claim 3, The teaching of the Ikeda reference discloses the claimed invention as stated above in claim 1.  Furthermore, Ikeda teaches further comprising determining, prior to charging the first electronic device with the first charging current, that the first electronic device enables a fast charging mode (Ikeda, Para. [0074]).  
Regarding Claim 4, The teaching of the Ikeda reference discloses the claimed invention as stated above in claim 1.  Furthermore, Ikeda teaches further comprising charging, prior to charging the first electronic device with the first charging current, the first electronic device with a preset charging current (Ikeda, Fig. 5; Paras. [0070] – [0073]. Where the “preset charging current threshold” is the same as Ikeda’s “test charging”, and the “first charging current value” is the same as Ikeda’s “maximum value of charging current”.).  
Regarding Claim 5, The teaching of the Ikeda reference discloses the claimed invention as stated above in claims 4/1.  Furthermore, Ikeda teaches further comprising detecting a temperature of the first electronic device, and switching the first charging current to the preset charging current when the temperature is greater than a first temperature threshold (Ikeda, Fig. 5, Step S20; Para. [0058].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S. PGPub 2012/1326656 A1 (hereinafter Ikeda) in view of Zeng U.S. PGPub 2017/0093189 A1 (hereinafter Zeng). 
Regarding Claim 6, The teaching of the Ikeda reference discloses the claimed invention as stated above in claims 4/1.  Furthermore, Ikeda teaches further comprising switching from charging the first electronic device using the first charging current to charging the first electronic device using the preset charging current (Ikeda, Fig. 5; Paras. [0070] – [0073]. Where the “preset charging current threshold” is the same as Ikeda’s “test charging”, and the “first charging current value” is the same as Ikeda’s “maximum value of charging current”.), but does not teach a time threshold for the fast charging.
Zeng, however, teaches when a duration of a fast charging mode is greater than a first time threshold (Zeng, Para. [0137]).  
It would have been obvious to a person having ordinary skill in the art to understand that although Ikeda is silent as to setting a time threshold for the fast charging, Ikeda would inherently incorporate some type of conventional safety programming to prevent a malfunction in the release of the fast charging commonly understood in the art.  The safety timing of the fast charging taught by Zeng, for controlling the time of how long the charger would continue to charge in a fast charge mode, teaches one of the many conventional charging safety methods utilized in the art for charging a battery.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Zeng, to control the charge/discharge of the battery of Ikeda.
Allowable Subject Matter
Claims 7, 12-15 and 20-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of fixing the brightness of a screen of the device when the device is in a fast charging mode.
Regarding Claim 7: Though the prior art discloses an apparatus comprising a screen, memory, a processor to execute instructions to display a graphical user interface to allow the user to select either a fast charging mode or a normal charging mode where the fast charging mode current value is greater than the normal charging mode current value, it fails to teach or suggest the aforementioned limitations of claim 7, and further including the combination of:
… a charging mode, wherein the charging mode comprises a fast charging mode and a normal charging mode, 
receive a first operation for selecting the fast charging mode, and charge the apparatus with a first charging current value when the apparatus is in the fast charging mode, wherein the normal charging mode is associated with a second charging current value, … and wherein a brightness of the screen is set to a fixed value when the apparatus is in the fast charging mode.  
Regarding Claim 15: Though the prior art discloses a computer program product comprising instructions for storage on a non-transitory medium to cause an apparatus to display a graphical user interface to allow the user to select either a fast charging mode or a normal charging mode where the fast charging mode current value is greater than the normal charging mode current value, it fails to teach or suggest the aforementioned limitations of claim 15, and further including the combination of:
… a charging mode, wherein the charging mode comprises a fast charging mode and a normal charging mode, 
receive a first operation for selecting the fast charging mode, and 
charge the apparatus with a first charging current value when the apparatus is in the fast charging mode, wherein the normal charging mode is associated with a second charging current value, … and wherein a brightness of a screen is set to a fixed value when the apparatus is in the fast charging mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. U.S. PGPub 2009/0189569 teaches a fast charging system for an electronic device with adjustable charging current.
Kwak U.S. PGPub 2009/0009187 teaches a method for identifying an electronic device connected via a USB connection.
Kamath et al. U.S. PGPub 2018/0026469 teaches selecting a charging mode for charging a battery of a portable device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY D ROBBINS/            Examiner, Art Unit 2859